Citation Nr: 1450865	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  06-13 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a left shoulder disorder.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran had an initial period of active duty for training from September 1978 to December 1978.  He had National Guard service until July 1990 that included periods of active duty for training from February 20, 1988 to March 5, 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the RO.

In May 2010, the Board issued a decision that ostensibly denied the claim of service connection for a left shoulder disorder.  A review of that document shows that the order noted that the claim of service connection for a left shoulder disorder was denied, but there was no supporting finding of fact, conclusion of law, or specific discussion relevant to the denial of that claim. 

Accordingly, in April 2013, the Board vacated its prior decision to the extent that it denied the claim of service connection for a left shoulder condition and remanded that unresolved matter to the RO for further development.

In June 2013, the RO granted service connection for dry eye syndrome and assigned a 10 percent rating, effective on May 19, 2005.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In April 2013, the Board vacated its prior decision to the extent that it denied the claim of service connection for a left shoulder condition and remanded the matter for a VA examination to determine the nature and likely etiology of the Veteran's claimed left shoulder disorder.

The Veteran was afforded a VA examination in May 2013.  The report noted that the examiner had reviewed the Veteran's past medical history, had recorded his current complaints, and conducted an appropriate examination.   

The May 2013 VA examiner's opinion noted that the  "STR's show[ed] one complaint of left shoulder pain in February 1988.  No chronic complaints found regarding the left shoulder nor any injuries or complaints during active duty."  The diagnosis was that of left shoulder impingement.  

As currently drafted, the May 2013 VA examiner's opinion provides no rationale as to why the Veteran's left shoulder disorder was not due to his service.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

A gap between service and onset of symptoms may justify a conclusion that a condition is not service connected.  However, service connection does not require that a condition manifest in service.  In fact, service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).  

The service treatments records showed that, on February 28, 1988, during a period identified as being active duty for training, an Individual Sick Slip noted that the Veteran reported had injured his shoulder and incurred pain prior to "AT." He was being seen to get medication.  The Medical Officer's Section that this was not in the line of duty.  

Additionally, the service treatment records showed that the Veteran seen on March 3, 1988 to try to get medication for an injured shoulder in March 1988 when he noted that he had injured the shoulder prior to "AT."  It was noted that he had been treated with an injection that caused more trouble and medication prior to "AT."  He reported having pain in the deltoid region and pain with movement involving the deltoid muscle.  The assessment was that of injury to the deltoid region by history.    

Therefore, an additional VA medical opinion must be obtained properly explaining the relevance of the facts cited by the examiner.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps in order to obtain an addendum opinion from the May 2013 VA examiner as to the nature and likely etiology of the claimed left shoulder disorder.  If this examiner is unavailable, the Veteran should be scheduled for an examination with another examiner.  

The medical reviewer should review and discuss the February 1988 Individual Sick Slip showing that the Veteran was seen for an shoulder injury sustained prior to "AT" and the March 1988 treatment note showing that he was seen for complaints of pain in the deltoid region due to a history of a deltoid injury prior to "AT."

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not that the current left shoulder disability had its clinical onset during a period of active or inactive duty for training or otherwise due to event or incident of his service to include the period of active duty for training in February and March 1988.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


